Citation Nr: 1743962	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  11-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction is now with the RO in Louisville, Kentucky. 

In November 2014, the Board reopened the claim and remanded it for development.  In June 2017, the Board sought an advisory expert medical opinion from the Veteran's Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2016).  The requested opinion was received that same month. 


FINDING OF FACT

A bilateral hip disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran contends that overuse of his hips when lifting heavy objects as a light wheel mechanic during active military service caused the pain and looseness of his left and right hips.  Service treatment records from 2003 note increased laxity of the Veteran's hips, popping/grinding of the hips, and his report of hip instability and pain.  

The Veteran has credibly reported continued symptoms of hip pain after service and prior to a post-service motor vehicle accident in March2008.  The Veteran currently has a diagnosis of femoroacetabular impingement of the bilateral hips.  See June 2010 VA examination report and June 2017 VHA opinion.  Therefore, he has met the current disability requirement.  The only question remaining is whether the current hip disability is related to service.

A June 2010 VA medical examination reflects the Veteran's assertion that his bilateral hip pain began during service in 2003.  Upon completing his review Veteran's claims folder and physical examination and testing, the examiner diagnosed the Veteran with bilateral femoroacetabular impingement and opined that is less likely as not (less than a 50/50 probability) caused by, or a result of, military service.  As a rationale for the negative nexus opinion, the examiner stated that the "Veteran underwent MVA March of 2008 in which he [sic] patient suffered several injuries in an MVA in 3/08.  His orthoapedic [sic] catalogues injuries from this include [sic] C6 and C7 fractures that w[ere] treated non-operatively in a C-collar, multiple rib fractures, and a multi-ligament injury to the left knee that was treated operatively 8/09.  Additionally he has suffered from pain in his lower back, bilateral hips and bilateral knees since the injury."

The June 2010 VA examination report is inadequate as it appears that the VA medical examiner did not take into account, or at least inadequately addressed, the Veteran's service treatment records, which contain an account of how he injured his hip in service and his history of hip pain in service.  While the examiner did mention the Veteran's 2008 automobile accident, there was no discussion of how that accident injured the Veteran's hips or why that the accident is a more likely cause of the Veteran's hip pain and limitations than the in-service hip injury for which the Veteran was treated in the fall of 2003.  The Board notes that the only injuries cited as having been caused by the automobile accident are not of the hip, but rather of the neck, ribs, and knees.  Furthermore, the VA examination report did not address the May 2010 lay statement of R.J. referring to the Veteran's considerable and consistent hip problems for years.

In May 2011, the Veteran's private treating physician Dr. R. indicated that the Veteran has right hip snapping syndrome that is more likely than not related to service.  The rationale was "[right] hip pain and popping since injury."

In November 2014, the Board sought another opinion.  In February 2015, a VA examiner opined that it was less likely than not that the hip disability was either incurred in or caused by in-service injury, event, or illness.  The examiner also determined that the radiological findings of Veteran's hip injuries are consistent with those sustained in the motor vehicle accident of 2008.  However, the opinion and rationale do not adequately address the Veteran's report of injury and pain in 2003, the treatment he received at that time, and the lay evidence of continued hip symptoms after service (before the 2008 automobile accident).

The VA obtained a VHA expert medical opinion in June 2017.  The specialist opined that the Veteran's current bilateral hip disabilities are related to his military service.  The examiner noted that the Veteran's service records showed symptoms of laxity in the hips, popping, grinding, instability and pain.  The examiner indicated that these symptoms are consistent with femoro-acetabular impingement syndrome.  The examiner noted that this diagnosis is supported by the March 2010 radiological imaging which showed small bump lesions at the bilateral femoral head and neck junction, and suspicious retroversion of the bilateral acetabulum, which may be related to [femoro-acetabular impingement].  The examiner further opined that the Veteran's bilateral hip disability was neither caused nor aggravated by the 2008 motor vehicle accident.  The examiner explained that the evidence showed that the hip condition pre-existed the accident and no significant changes were seen in subsequent imaging of the left hip performed in March 2015.  

The Board finds the opinion provided by the VHA specialist, an orthopedic surgeon, to be highly probative because he has the appropriate training, expertise and knowledge to evaluate the claimed disability.  Furthermore, he considered the Veteran's statements regarding the nature and history of his condition and reviewed the pertinent records and provided a thorough rationale for his opinion, which included consideration and discussion of the prior medical opinions.

The prior VA opinions are not probative for reasons previously discussed.  

As the preponderance of the competent, credible and probative evidence is in favor of the claim, service connection for a bilateral hip disability is warranted.  


ORDER

Service connection for a bilateral hip disability is granted.  




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


